DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawings submitted on 11/20/2020 is being considered by the examiner.

Claim Objections
Claims 4, 7, 17, and 19 are objected to because of the following informalities:
In claims 4 and 7, ln 1, the term “the extended surface” should be replaced with “the horizontal extended surface”.
In claims 17 and 19, the term “the first hardness”, in ln 1, should be replaced with “the [[first ]]hardness of the first material”, and the term “the second hardness”, in ln 3, should be replaced with “the  of the second material”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, 10, 12-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dornfeld et al. (US 7,226,345, cited on 06/29/2021 IDS), hereinafter Dornfeld.
Regarding claim 1, Dornfeld discloses, in fig. 5, polishing pad comprising: 
a supporting layer (polishing structure 50 and support layer 54 form a supporting layer); and 
a protruded pattern (nano scale features 50(a)) disposed on the supporting layer, wherein the protruded pattern includes a horizontal extended surface and a vertical side surface (see annotated Dornfeld fig. 5 below, the protruded pattern, disposed on the supporting layer, has a horizontal extended surface and a vertical side surface).  


    PNG
    media_image1.png
    499
    1121
    media_image1.png
    Greyscale

Annotated Dornfeld Fig. 5

	Regarding claim 2, Dornfeld discloses the polishing pad as in claim 1, wherein the supporting layer comprises: a first supporting layer; and a second supporting layer, wherein the first supporting layer is disposed on the second supporting layer (see annotated Dornfeld fig. 5 above, the supporting layer comprises a polishing structure 50 and support layer 54 wherein the polishing structure 50 is disposed on the support layer 54).  

	Regarding claim 3, Dornfeld discloses the polishing pad as in claim 1, wherein a variation of a horizontal cross-sectional area of the protruded pattern is equal to or less than 50% along a protrusion direction (see fig. 5, cross-sectional area of the nano scale features 50(a) has almost no variation along a protrusion direction).  

Regarding claim 4, Dornfeld discloses the polishing pad as in claim 1, wherein an area ratio of the extended surface to the polishing pad is equal to or greater than 1% and equal to or less than 80% (col. 5, ln 18-24, the ratio of real contact area to a total area of the polishing pad overlapping a substrate can be between about 5 and 25%. Dornfeld’s contact area is meant be the contact area of the polishing structure 50, therefore, the contact area of nano scale features 50(a) may be less than 25% but it is surely greater than 1% as seen in fig. 5).  

Regarding claim 5, Dornfeld discloses the polishing pad as in claim 1, wherein the protruded pattern includes a plurality of unit patterns separately disposed from each other (see fig. 5, each nano scale feature 50(a) is disposed separately from each other to form a plurality of unit patterns).  

Regarding claim 9, Dornfeld discloses the polishing pad as in claim 2, wherein the supporting layer includes a first groove formed in the first supporting layer, the first groove dividing the supporting layer into a plurality of sections (see annotated Dornfeld fig. 5 above, first grooves are formed between the separated first supporting layers, and they form a plurality of sections as seen in fig. 2(b)).  

Regarding claim 10, Dornfeld discloses the polishing pad as in claim 9, wherein a remaining thickness of the first supporting layer under the first groove is equal to or less than 500 µm (see annotated Dornfeld fig. 5 above and col. 6, ln 33-35, the first groove runs through entire thickness of the first supporting layer. A thickness of each polishing structure 50 (or first supporting layer) is less than about 100 µm, therefore, the remaining thickness of the first supporting layer is surely less than 500 µm. In fact, the remaining thickness is zero).  

Regarding claim 12, Dornfeld discloses the polishing pad as in claim 9, wherein the supporting layer includes a second groove formed within the first groove, and wherein a width of the second groove is narrower than a width of the first groove (see annotated Dornfeld fig. 5 above, a second groove is formed within the first groove, and a width of the second groove is narrower than a width of the first groove).  

Regarding claim 13, Dornfeld discloses the polishing pad as in claim 1, wherein the supporting layer includes a groove dividing the supporting layer into a plurality of sections (see annotated Dornfeld fig. 5 above, as explained in claim 9 above, first grooves are formed between the separated first supporting layers and they form a plurality of sections as seen in fig. 2(b)).  

Regarding claim 14, Dornfeld discloses the polishing pad as in claim 2, wherein the first supporting layer includes a first material, and the second supporting layer includes a second material, and wherein a hardness of the first material is equal to or greater than a hardness of the second material (col. 9, ln 11-18, the polishing pad includes a support layer 54 that is relatively soft and a hard layer including polishing structures 50 that is relatively hard).  

Regarding claim 16, Dornfeld discloses the polishing pad as in claim 2, wherein the second supporting layer includes a foam material having a porosity (col. 8, ln 54-60, the soft layer can be porous organic structures, referred to as foams).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dornfeld, in view of Chou et al. (US 2015/0283672, cited on 06/29/2021 IDS).
Regarding claim 6, Dornfeld discloses the polishing pad as in claim 1, but does not disclose the protruded pattern includes a plurality of unit patterns laterally connected with each other.  
Chou teaches, in an analogous CMP field of endeavor and capable of solving primary problem, a polishing conditioner wherein the protruded pattern includes a plurality of unit patterns laterally connected with each other (fig. 5, a polishing conditioner makes a relative contact motion with a polishing pad to make a surface of the polishing pad suitable for a job. The Chou’s polishing conditioner comprises abrasive tips 15, 35, 45, and supporting layers of an abrasive layer 14, 34, 44 and an abrasive unit substrate 13, 33, 43, wherein a plurality of abrasive tips is laterally connected with each other).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing pad of Dornfeld to provide the laterally connected unit patterns as taught by Chou so that a great number of polishing elements contacts a substrate for quick polishing in order to improve efficiency of the polishing operation.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dornfeld.
Regarding claim 7, Dornfeld discloses the polishing pad as in claim 1, but does not disclose explicitly that a total peripheral length of the extended surface within a 1 cm2 unit area of the polishing pad is equal to or greater than 24 cm and equal to or less than 2400 cm.  
The peripheral length of the extended surface is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that heat transfer rate is proportional to the peripheral length of the extended surfaces (see the convective heat transfer equation disclosed in the specification, pg. 8,
                
                    Q
                    =
                    
                        h
                        P
                        k
                        
                            
                                A
                            
                            
                                c
                            
                        
                    
                    
                        
                            
                                
                                    T
                                
                                
                                    b
                                
                            
                            -
                            
                                
                                    T
                                
                                
                                    ∞
                                
                            
                        
                    
                    t
                    a
                    n
                    h
                    ⁡
                    (
                    m
                    L
                    )
                
            
wherein h is the convective heat transfer coefficient, Ac is the area of the extended surface, and P is the peripheral length of the extended surface). Therefore, since the general conditions of the claim, i.e. the protruded patterns have peripheral lengths, was disclosed in the prior art by Dornfeld, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the protruded pattern disclosed by Dornfeld having a total peripheral length of the extended surface within a 1 cm2 unit area of the polishing pad between 24 cm and 2400 cm in order to dissipate frictional heat effectively (MPEP 2411.05).

Regarding claim 15, Dornfeld discloses the polishing pad as in claim 1, wherein the protruded pattern includes a first material, and the supporting layer includes a second material (fig. 5, the nano scale features 50(a) includes a first material, and the support layer 54 includes a second material).
However, the embodiment of Figure 5 of Dornfeld does not disclose wherein a hardness of the first material is equal to or greater than a hardness of the second material.  In a different embodiment, (fig. 3(a), Dornfeld teaches polishing pad, a polishing structure 30 becomes a protruded pattern disposed on a support layer 34; col 8, ln 13-19, a hard layer comprises the polishing structure 30 and a soft layer comprises the support layer 34).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing pad of Dornfeld to provide a protruded pattern with equal or greater hardness than a supporting layer so that a contact surface of the polishing pad has enough hardness for effective polishing of a substrate and a supporting layer has a cushioning effect to help the polishing surface to make full contact with the substrate.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dornfeld, in view of Joseph et al. (JP 2013516328A), hereinafter Joseph.
Regarding claim 8, Dornfeld discloses the polishing pad as in claim 1, but does not disclose a height of the protruded pattern is equal to or greater than 10 µm and equal to or less than 1000 µm.  
Joseph teaches, in an analogous CMP field of endeavor, a polishing pad (fig. 2, a polishing pad 2 comprises a polishing element 4, a support layer 10, and a flexible layer 16) wherein a height of the protruded pattern is equal to or greater than 10 µm and equal to or less than 1000 µm (Joseph English translation, pg. 7, ln 8-10, the polishing element 4 has a height of 250-2500 µm).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing pad of Dornfeld to provide the required height of the protruded pattern as taught by Joseph in order to make sure the protruded patterns have appropriate height for enough polishing life so that the polishing pad does not have to be replaced frequently. It will improve the efficiency of polishing operation by reducing down time for changing polishing pads.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dornfeld, in view of Breivogel et al. (GB 2257382A), hereinafter Breivogel.
Regarding claim 11, Dornfeld discloses the polishing pad as in claim 2, wherein a thickness of the first supporting layer is equal to or less than 1500 µm (see annotated Dornfeld fig. 5 above and col. 6, ln 33-35, the thickness of each polishing structure 50 (or first supporting layer) is less than about 100 µm), but does not disclose a thickness of the second supporting layer is equal to or greater than 100 µm and equal to or less than 3000 µm.  
Breivogel teaches, in an analogous chemical-mechanical polishing (CMP) field of endeavor, a polishing pad, wherein a thickness of the second supporting layer is equal to or greater than 100 µm and equal to or less than 3000 µm (fig. 4 and pg. 6, ln 19-30, Breivogel’s polishing pad comprises a third layer 23, which is equivalent to the protruded pattern, a rigid second layer 22, which is equivalent to the first supporting layer, and a soft first layer 20, which is equivalent to the second supporting layer, wherein a thickness of the soft first layer 20 is about 1000 µm).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing pad of Dornfeld to have a thickness of the second supporting layer to be about equal to or greater than 100 µm and equal to or less than 3000 µm as taught by Breivogel. The soft supporting layer acts as a cushioning layer to subsequent overlying layers (Breivogel, pg. 3, ln 4-7). An appropriate thickness will ensure the soft layer to perform as the cushion layer in a way that it permits each polishing segment has independent suspension means for close contact with a substrate in order to achieve an optimal polishing effect (Breivogel, pg. 3, ln 22-25).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dornfeld, in view of Orilall et al. (CN 107073677A), hereinafter Orilall.
Regarding claim 17, Dornfeld discloses the polishing pad as in claim 14, but does not disclose the first hardness is equal to or greater than Shore 30D and equal to or less than Shore 80D, and wherein the second hardness is equal to or greater than Shore 20A and equal to or less than Shore 80A.  
Orilall teaches, in an analogous CMP field of endeavor, a polishing pad (fig. 1C, a polishing pad comprises a polishing layer 22, which includes the first supporting layer, and a backing layer 20, which is equivalent to the second supporting layer. In the Orilall’s polishing pad, the protruded pattern and the first supporting layer are made of the same material), wherein the first hardness is equal to or greater than Shore 30D and equal to or less than Shore 80D (Orilall English translation, pg. 3, ln 57-58, the polishing layer 22 may have a hardness of about 30 Shore D to about 90 Shore D), and wherein the second hardness is equal to or greater than Shore 20A and equal to or less than Shore 80A (Orilall English translation, pg. 4, ln 23-25, the backing layer 20 can have a hardness of 80 Shore A or less).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second support layers of Dornfeld to have the required hardness as taught by Orilall so that the first support layer has enough hardness to be durable for long period of use without replacement and the second support layer is compressible so that it helps the contact surface of the polishing pad to make the maximum contact with a substrate for the optimal polishing.

Regarding claim 18, Dornfeld as modified by Orilall teaches the polishing pad as in claim 17, wherein at least one of the first material or the second material is selected from the group consisting of polyurethane, polybutadiene, polycarbonate, polyoxymethylene, polyamide, epoxy, acrylonitrile butadiene styrene copolymer, polyacrylate, polyetherimide, acrylate, polyalkylene, polyethylene, polyester, natural rubber, polypropylene, polyisoprene, polyalkylene oxide, polyethylene oxide, polystyrene, phenolic resin, amine, urethane, silicone, acrylate, fluorene, phenylene, pyrene, azulene, naphthalene, acetylene, p-phenylene vinylene, pyrrole, carbazole, indole, azepine, aniline, thiophene, 3,4-ethylenedioxysiphen, and p- phenylene sulfide (Dornfeld, col. 8, ln 34-46, the polishing structure may include materials, such as polycarbonate, polyesters, polyurethanes, polystyrenes, and etc).  

Regarding claim 19, Dornfeld discloses the polishing pad as in claim 15, but does not disclose the first hardness is equal to or greater than Shore 30D and equal to or less than Shore 80D, and wherein the second hardness is equal to or greater than Shore 20A and equal to or less than Shore 80A.  
Orilall teaches, in the analogous CMP field of endeavor, a polishing pad (fig. 1C, the polishing pad comprises a polishing layer 22 and backing layer 20. In this case, the polishing layer 22 is made of a first material, and the backing layer 20 is made of a second material), wherein the first hardness is equal to or greater than Shore 30D and equal to or less than Shore 80D (Orilall English translation, pg. 3, ln 57-58, the polishing layer 22 may have a hardness of about 30 Shore D to about 90 Shore D), and wherein the second hardness is equal to or greater than Shore 20A and equal to or less than Shore 80A (Orilall English translation, pg. 4, ln 23-25, the backing layer 20 can have a hardness of 80 Shore A or less).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing pad of Dornfeld to have the required hardness as taught by Orilall so that the polishing layer has enough hardness for effective polishing of a substrate, and the support layer is compressible so that it helps the contact surface of the polishing pad to make the maximum contact with the substrate for an optimal polishing operation.

Regarding claim 20, Dornfeld as modified by Orilall teaches the polishing pad as in claim 19, wherein at least one of the first material or the second material is selected from the group consisting of polyurethane, polybutadiene, polycarbonate, polyoxymethylene, polyamide, epoxy, acrylonitrile butadiene styrene copolymer, polyacrylate, polyetherimide, acrylate, polyalkylene, polyethylene, polyester, natural rubber, polypropylene, polyisoprene, polyalkylene oxide, polyethylene oxide, polystyrene, phenolic resin, amine, urethane, silicone, acrylate, fluorene, phenylene, pyrene, azulene, naphthalene, acetylene, p-phenylene vinylene, pyrrole, carbazole, indole, azepine, aniline, thiophene, 3,4-ethylenedioxysiphen, and p- phenylene sulfide (Dornfeld, col. 8, ln 34-46, as explained in claim 18 above, the polishing structure may include materials, such as polycarbonate, polyesters, polyurethanes, polystyrenes, and etc).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dornfeld, in view of Akira et al. (JP H1034522A), hereinafter Akira.
Regarding claim 21, Dornfeld discloses the polishing pad as in claim 15, but does not disclose the first material includes an additive to enhance hardness or wear resistance.  
Akira teaches, in an analogous CMP field of endeavor, a polishing pad (claim 1, a polishing polisher on a surface plate for polishing) wherein the first material includes an additive to enhance hardness and/or wear resistance (Akira English translation, pg. 4, ln 31-34, a polishing polisher is a cured product of an epoxy resin to which nylon powder, carbon powder, or carbon fiber is added; pg. 3, ln 64 - pg. 4, ln 2, A cured epoxy resin with the additive sufficiently ensures hardness required for polishing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing pad of Dornfeld to include an additive as taught by Akira in order to ensure hardness or viscoelasticity of the polishing pad required for polishing. It also helps stably maintaining the polishing pad for a long time (Akira English translation, pg. 4, ln 1-2).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dornfeld as modified by Akira as applied to claim 21 above, and supported by Chua et al. (Standards, Quality Control, and Measurement Sciences in 3D Printing and Additive Manufacturing, Academic Press, 2017, pg. 95-137), hereinafter Chua.
Regarding claim 22, Dornfeld as modified by Akira teaches the polishing pad as in claim 21, wherein the additive includes Teflon, graphene, carbon nanoparticles, or any combination thereof (Akira English translation, pg. 4, ln 31-34, the additive to the polishing polisher, which is the cured product of the epoxy resin, includes carbon powder; Chua, excerpt pg. 2, ln 12-15, Chua discloses a test method of powder size measurements wherein the method is applicable to measure particulate materials in the range of 0.4 - 2000 µm. Therefore, a powder can be considered as nanoparticles).  

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dornfeld, in view of Duescher (US 2010/0003904).
Regarding claim 23, Dornfeld discloses the polishing pad of claim 15, but does not disclose the first material includes a coating material to enhance wear resistance.  
Duescher teaches, in an analogous CMP field of endeavor, a polishing pad wherein the first material includes a coating material to enhance wear resistance (para. [0001], a flat surfaced raised island for polishing is coated with fixed-abrasive; para. [0014], abrasive coating renders a total wear of the abrasive disk to be limited).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing pad of Dornfeld to include a coating material as taught by Duescher in order to limit the wear of the polishing pad. It will allow the polishing pad to maintain original shape for long period before re-sharpened for re-use (Duescher, para. [0014]).

Regarding claim 24, Dornfeld as modified by Duescher teaches the polishing pad as in claim 23, wherein the coating material includes Teflon, boron nitride, carbon nanotube, or any combination thereof (Duescher English translation, para. [0021], abrasive particle includes boron nitride).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ichimura et al. (US 2003/0032378) discloses a polishing pad comprising a protruded pattern, a first supporting layer, and a second supporting layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUKWOO JAMES CHANG whose telephone number is (571)272-7402. The examiner can normally be reached M-F 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.C./Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723